DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action in response to the amendment filed on  7 June 2022.  Claims 1, 3, and 5, 6, 8, and 10  have been amended.     Claims 1-22 are currently pending and have been examined.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US Pub., 2015/0035747 A1) in view of  Alameh et al (US, Pub., No., 2019/0377932 A1)

	With respect to claim  1, Shimuizu teaches an information display, transmission method, display terminal comprising: 
	a display screen configured to display a web screen(Figs. 17-20,    discloses display unit paragraph [0088], discloses display screen of display unit 22 and paragraph [0100], discloses disply unit 49 ..,  the disply screen); 
	a gaze point detector configured to detect a gaze point position on the display screen by generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (Fig. 31, 53 gaze detection unit, paragraph [0014], discloses a gaze detection unit configured to detect a gaze of an operator who operates the operating unit, paragraph [0088], discloses detect the coordinates position on which the disply screen of the disply unite 22 , paragraph [0100], discloses the touch panel detects the coordinates position on which the disply screen of the display unit 49 is contacted by a touch pen, the operator’s finger or the like to operate the operation  display… and Fig. 21 and paragraph [0178], discloses XY coordinated defined in the operation  panel [generating value]) ) ; 
	an operation receiver configured to receive a permission to collect content information from the operator on condition of payment of reward to the operator(paragraph [0157]  discloses receiving any one of the operations for starting the process, the operation for confirming the input contents [permission to collect content] and paragraph [0235], disclose the operation for confirming the input contents [receiving permission]  ) 

	 a camera configured to capture one or more images of the operator(paragraph [0094], discloses a camera is provided .., image obtain by the camera is analyze to detect the operator’s gaze from the direction of the operator face.. and paragraph [0105], discloses camera provided in the gaze detection unit 28); 

Shimuizu teaches the above elements including  a processor configured to perform personal authentication of the operator (Figs. 2, and 15,  25, Figs. 3, 14, 15, and 31  52 and paragraph [0081] discloses an authentication unit)  based on the one or more images (paragraph [0091], discloses the authentication unite 25 authenticates a user who uses the image processing apparatus 10, the authentication method may be … and paragraph [0102], disclose the authentication unite 52 authentication the operator who uses the operation display devices 40)  and an output unit configured to output, to a predetermined destination, (Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination),  the authentication unit 52 authenticates the operator who uses the operation disply devices 40 (paragraph [0102]) and the gaze detection unit 53 detects the gaze of the operator who operate the operation display device…, which the operator views, by detecting the operator’s gaze with the gaze detection unit (paragraph [0103]).   

Shimuizu failed to teach the corrosinding authenticated operator authenticated while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or
 information displayed at the coordinate of the gaze point position on the display screen that displays the web screen; and the corrosinding destination displayed  includes the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission.

	However, Alameh  teaches content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen(fig. 2, 115 discloses authentication  system 115, 209 terminal, 210 authenticate , and 212-214 discloses log consumptions context [collecting content information] , paragraph [0116], disclose one or more processor mays (102)  then require additional authentication factors beyond the image 202, the depth scan 204, and the amount of thermal energy 207 to authenticate the user 201 at the next authentication cycle, paragraph [0117], discloses the user 201 is  consuming content,   and paragraph [0119], discloses one or more processor (102) of the electronic device 100 can maintain a heroical log of the content 211 consumed by the user 201 has consumed content 211, the duration of the user 201 has consumed the content 211 and the time of content user 201 has consumed content [date and time]   );  and  the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission(paragraph [0089], discloses the direction of user’s gaze in three-dimensional  space .., the gaze detector 125 can further configured to detect a gaze cone correspond to the detected gaze direction .., paragraph [0121], discloses the one or more processor (102) can also maintain a consumption context at step 214, the consumption content can include information such as the location at which the user 201 has consumed the content 211…, and paragraph [0128], discloses content 306 on display 107 .., authorized user 201 had previously consumed ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date to the claimed invention for operation display devices 40 that include operating unit 48 an authentication  unit 52, a gaze detection unit 53 of Shimuizu with a media consumption application of Alameh   log content consumption of Alameh   in order to create a playlist from various devices when one or more sensors of the electronic  device identify an authorized user of the electronic device within an environment of the electronic device (see Alameh paragraph [0041]).


	With respect to claim 2, Shimuizu in view of Alameh teaches elements of claim 1, furthermore, Shimuizu teaches the information disply terminal further comprising: a second transmitter configured to transmit information on an attribute of the operator who has performed permission operation (paragraph [0091], discloses the authentication unit 25 authentication a user who use the image processing.., paragraph [0093], discloses transmitting and receiving the image data to/from  .. and  apparatus paragraph [0102], discloses the authentication unit 52 authenticating  the operator who user the operation disply devices ).

	With respect to claim  3, Shimuizu teaches an information transmission method comprising: 
	a displaying  a web screen as a content by disply screen of an information disply terminal (Figs. 17-20,    discloses display unit paragraph [0088], discloses display screen of display unit 22 and paragraph [0100], discloses disply unit 49 ..,  the display screen); 
  	detecting  a gaze point position on the display screen by generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (Fig. 31, 53 gaze detection unit, paragraph [0014], discloses a gaze detection unit configured to detect a gaze of an operator who operates the operating unit, paragraph [0088], discloses detect the coordinates position on which the disply screen of the disply unite 22 , paragraph [0100], discloses the touch panel detects the coordinates position on which the disply screen of the display unit 49 is contacted by a touch pen, the operator’s finger or the like to operate the operation  display… and Fig. 21 and paragraph [0178], discloses XY coordinated defined in the operation  panel [generating value]) ) ; 
  	receiving  a permission to collect content information from the operator on condition of payment of reward to the operator(paragraph [0157]  discloses receiving any one of the operations for starting the process, the operation for confirming the input contents [permission to collect content] and paragraph [0235], disclose the operation for confirming the input contents [receiving permission]  );
 	 capturing one or more images of the operator(paragraph [0094], discloses a camera is provided .., image obtain by the camera is analyze to detect the operator’s gaze from the direction of the operator face.. and paragraph [0105], discloses camera provided in the gaze detection unit 28); 
Shimuizu teaches the above elements including  a processor configured to perform personal authentication of the operator (Figs. 2, and 15,  25, Figs. 3, 14, 15, and 31  52 and paragraph [0081] discloses an authentication unit)  based on the one or more images (paragraph [0091], discloses the authentication unite 25 authenticates a user who uses the image processing apparatus 10, the authentication method may be … and paragraph [0102], disclose the authentication unite 52 authentication the operator who uses the operation display devices 40)  and an output unit configured to output, to a predetermined destination, (Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination),  the authentication unit 52 authenticates the operator who uses the operation disply devices 40 (paragraph [0102]) and the gaze detection unit 53 detects the gaze of the operator who operate the operation display device…, which the operator views, by detecting the operator’s gaze with the gaze detection unit (paragraph [0103]).   	Shimuizu failed to teach the corrosinding authenticated operator authenticated while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen; and the corrosinding destination displayed  includes the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission.

	However, Alameh teaches while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen(Fig. 2, 115 discloses authentication  system 115, 209 terminal, 210 authenticate , and 212-214 discloses log consumptions context [collecting content information] , paragraph [0116], disclose one or more processor mays (102)  then require additional authentication factors beyond the image 202, the depth scan 204, and the amount of thermal energy 207 to authenticate the user 201 at the next authentication cycle, paragraph [0117], discloses the user 201 is  consuming content,   and paragraph [0119], discloses one or more processor (102) of the electronic device 100 can maintain a heroical log of the content 211 consumed by the user 201 has consumed content 211, the duration of the user 201 has consumed the content 211 and the time of content user 201 has consumed content [date and time]   );  and  the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission(paragraph [0089], discloses the direction of user’s gaze in three-dimensional  space .., the gaze detector 125 can further configured to detect a gaze cone correspond to the detected gaze direction .., paragraph [0121], discloses the one or more processor (102) can also maintain a consumption context at step 214, the consumption content can include information such as the location at which the user 201 has consumed the content 211…, and paragraph [0128], discloses content 306 on display 107 .., authorized user 201 had previously consumed ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date to the claimed invention for operation display devices 40 that include operating unit 48 an authentication  unit 52, a gaze detection unit 53 of Shimuizu with a media consumption application of Alameh   log content consumption of Alameh   in order to create a playlist from various devices when one or more sensors of the electronic  device identify an authorized user of the electronic device within an environment of the electronic device (see Alameh paragraph [0041]).

	With respect to claim 4, Shimuizu in view of Alameh teaches elements of claim 3, furthermore, Shimuizu teaches the information transmission method  further comprising:   transmitting information on an attribute of the operator who has performed permission by a second transmitter of the information disply terminal (paragraph [0091], discloses the authentication unit 25 authentication a user who use the image processing.., paragraph [0093], discloses transmitting and receiving the image data to/from  .. and  apparatus paragraph [0102], discloses the authentication unit 52 authenticating  the operator who user the operation disply devices ).

	With respect to claim  5, Shimuizu teaches non-transitory computer-readable recording medium storing a computer program that causes a processor to execute an  information transmission method comprising: 
	a displaying  a web screen as a content by disply screen of an information disply terminal (Figs. 17-20,    discloses display unit paragraph [0088], discloses display screen of display unit 22 and paragraph [0100], discloses disply unit 49 ..,  the display screen); 
  	detecting  a gaze point position on the display screen by generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (Fig. 31, 53 gaze detection unit, paragraph [0014], discloses a gaze detection unit configured to detect a gaze of an operator who operates the operating unit, paragraph [0088], discloses detect the coordinates position on which the disply screen of the disply unite 22 , paragraph [0100], discloses the touch panel detects the coordinates position on which the disply screen of the display unit 49 is contacted by a touch pen, the operator’s finger or the like to operate the operation  display… and Fig. 21 and paragraph [0178], discloses XY coordinated defined in the operation  panel [generating value]) ) ; 
  	receiving  a permission to collect content information from the operator on condition of payment of reward to the operator(paragraph [0157]  discloses receiving any one of the operations for starting the process, the operation for confirming the input contents [permission to collect content] and paragraph [0235], disclose the operation for confirming the input contents [receiving permission]  );
 	 capturing one or more images of the operator(paragraph [0094], discloses a camera is provided .., image obtain by the camera is analyze to detect the operator’s gaze from the direction of the operator face.. and paragraph [0105], discloses camera provided in the gaze detection unit 28); 
Shimuizu teaches the above elements including  a processor configured to perform personal authentication of the operator (Figs. 2, and 15,  25, Figs. 3, 14, 15, and 31  52 and paragraph [0081] discloses an authentication unit)  based on the one or more images (paragraph [0091], discloses the authentication unite 25 authenticates a user who uses the image processing apparatus 10, the authentication method may be … and paragraph [0102], disclose the authentication unite 52 authentication the operator who uses the operation display devices 40)  and an output unit configured to output, to a predetermined destination, (Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination),  the authentication unit 52 authenticates the operator who uses the operation disply devices 40 (paragraph [0102]) and the gaze detection unit 53 detects the gaze of the operator who operate the operation display device…, which the operator views, by detecting the operator’s gaze with the gaze detection unit (paragraph [0103]).   	Shimuizu failed to teach the corrosinding authenticated operator authenticated while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen; and the corrosinding destination displayed  includes the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission.

	However, Alameh teaches while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen(Fig. 2, 115 discloses authentication  system 115, 209 terminal, 210 authenticate , and 212-214 discloses log consumptions context [collecting content information] , paragraph [0116], disclose one or more processor mays (102)  then require additional authentication factors beyond the image 202, the depth scan 204, and the amount of thermal energy 207 to authenticate the user 201 at the next authentication cycle, paragraph [0117], discloses the user 201 is  consuming content,   and paragraph [0119], discloses one or more processor (102) of the electronic device 100 can maintain a heroical log of the content 211 consumed by the user 201 has consumed content 211, the duration of the user 201 has consumed the content 211 and the time of content user 201 has consumed content [date and time]   );  and  the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission(paragraph [0089], discloses the direction of user’s gaze in three-dimensional  space .., the gaze detector 125 can further configured to detect a gaze cone correspond to the detected gaze direction .., paragraph [0121], discloses the one or more processor (102) can also maintain a consumption context at step 214, the consumption content can include information such as the location at which the user 201 has consumed the content 211…, and paragraph [0128], discloses content 306 on display 107 .., authorized user 201 had previously consumed ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date to the claimed invention for operation display devices 40 that include operating unit 48 an authentication  unit 52, a gaze detection unit 53 of Shimuizu with a media consumption application of Alameh   log content consumption of Alameh   in order to create a playlist from various devices when one or more sensors of the electronic  device identify an authorized user of the electronic device within an environment of the electronic device (see Alameh paragraph [0041]).

	With respect to claim  6, Shimuizu teaches an information display, transmission method, display terminal comprising: 
	a display screen configured to display a web screen(Figs. 17-20,    discloses display unit paragraph [0088], discloses display screen of display unit 22 and paragraph [0100], discloses disply unit 49 ..,  the disply screen); 
	a gaze point detector configured to detect a gaze point position on the display screen by generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (Fig. 31, 53 gaze detection unit, paragraph [0014], discloses a gaze detection unit configured to detect a gaze of an operator who operates the operating unit, paragraph [0088], discloses detect the coordinates position on which the disply screen of the disply unite 22 , paragraph [0100], discloses the touch panel detects the coordinates position on which the disply screen of the display unit 49 is contacted by a touch pen, the operator’s finger or the like to operate the operation  display… and Fig. 21 and paragraph [0178], discloses XY coordinated defined in the operation  panel [generating value]) ) ; 
	an operation receiver configured to receive a permission to collect content information from the operator on condition of payment of reward to the operator(paragraph [0157]  discloses receiving any one of the operations for starting the process, the operation for confirming the input contents [permission to collect content] and paragraph [0235], disclose the operation for confirming the input contents [receiving permission]  ) 

	 a camera configured to capture one or more images of the operator(paragraph [0094], discloses a camera is provided .., image obtain by the camera is analyze to detect the operator’s gaze from the direction of the operator face.. and paragraph [0105], discloses camera provided in the gaze detection unit 28); 

Shimuizu teaches the above elements including  a processor configured to perform personal authentication of the operator (Figs. 2, and 15,  25, Figs. 3, 14, 15, and 31  52 and paragraph [0081] discloses an authentication unit)  based on the one or more images (paragraph [0091], discloses the authentication unite 25 authenticates a user who uses the image processing apparatus 10, the authentication method may be … and paragraph [0102], disclose the authentication unite 52 authentication the operator who uses the operation display devices 40)  and an output unit configured to output, to a predetermined destination, (Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination),  the authentication unit 52 authenticates the operator who uses the operation disply devices 40 (paragraph [0102]) and the gaze detection unit 53 detects the gaze of the operator who operate the operation display device…, which the operator views, by detecting the operator’s gaze with the gaze detection unit (paragraph [0103]).   

Shimuizu failed to teach the corrosinding authenticated operator authenticated while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or
 information displayed at the coordinate of the gaze point position on the display screen that displays the web screen; and the corrosinding destination displayed  includes the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission.

	However, Alameh  teaches content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen(fig. 2, 115 discloses authentication  system 115, 209 terminal, 210 authenticate , and 212-214 discloses log consumptions context [collecting content information] , paragraph [0116], disclose one or more processor mays (102)  then require additional authentication factors beyond the image 202, the depth scan 204, and the amount of thermal energy 207 to authenticate the user 201 at the next authentication cycle, paragraph [0117], discloses the user 201 is  consuming content,   and paragraph [0119], discloses one or more processor (102) of the electronic device 100 can maintain a heroical log of the content 211 consumed by the user 201 has consumed content 211, the duration of the user 201 has consumed the content 211 and the time of content user 201 has consumed content [date and time]   );  and  the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission(paragraph [0089], discloses the direction of user’s gaze in three-dimensional  space .., the gaze detector 125 can further configured to detect a gaze cone correspond to the detected gaze direction .., paragraph [0121], discloses the one or more processor (102) can also maintain a consumption context at step 214, the consumption content can include information such as the location at which the user 201 has consumed the content 211…, and paragraph [0128], discloses content 306 on display 107 .., authorized user 201 had previously consumed ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date to the claimed invention for operation display devices 40 that include operating unit 48 an authentication  unit 52, a gaze detection unit 53 of Shimuizu with a media consumption application of Alameh   log content consumption of Alameh   in order to create a playlist from various devices when one or more sensors of the electronic  device identify an authorized user of the electronic device within an environment of the electronic device (see Alameh paragraph [0041]).

	With respect to claim 7, Shimuizu in view of Alameh teaches elements of claim 6, furthermore, Shimuizu teaches the information display terminal  wherein: the content information to the predetermined destination executed by the output unit including information on an attribute of the operator(Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination).   
	With respect to claim  8, Shimuizu teaches non-transitory computer-readable recording medium storing a computer program that causes a processor to execute an  information transmission method comprising: 
	a displaying  a web screen as a content by disply screen of an information disply terminal (Figs. 17-20,    discloses display unit paragraph [0088], discloses display screen of display unit 22 and paragraph [0100], discloses disply unit 49 ..,  the display screen); 
  	detecting  a gaze point position on the display screen by generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (Fig. 31, 53 gaze detection unit, paragraph [0014], discloses a gaze detection unit configured to detect a gaze of an operator who operates the operating unit, paragraph [0088], discloses detect the coordinates position on which the disply screen of the disply unite 22 , paragraph [0100], discloses the touch panel detects the coordinates position on which the disply screen of the display unit 49 is contacted by a touch pen, the operator’s finger or the like to operate the operation  display… and Fig. 21 and paragraph [0178], discloses XY coordinated defined in the operation  panel [generating value]) ) ; 
  	receiving  a permission to collect content information from the operator on condition of payment of reward to the operator(paragraph [0157]  discloses receiving any one of the operations for starting the process, the operation for confirming the input contents [permission to collect content] and paragraph [0235], disclose the operation for confirming the input contents [receiving permission]  );
 	 capturing one or more images of the operator(paragraph [0094], discloses a camera is provided .., image obtain by the camera is analyze to detect the operator’s gaze from the direction of the operator face.. and paragraph [0105], discloses camera provided in the gaze detection unit 28); 
Shimuizu teaches the above elements including  a processor configured to perform personal authentication of the operator (Figs. 2, and 15,  25, Figs. 3, 14, 15, and 31  52 and paragraph [0081] discloses an authentication unit)  based on the one or more images (paragraph [0091], discloses the authentication unite 25 authenticates a user who uses the image processing apparatus 10, the authentication method may be … and paragraph [0102], disclose the authentication unite 52 authentication the operator who uses the operation display devices 40)  and an output unit configured to output, to a predetermined destination, (Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination),  the authentication unit 52 authenticates the operator who uses the operation disply devices 40 (paragraph [0102]) and the gaze detection unit 53 detects the gaze of the operator who operate the operation display device…, which the operator views, by detecting the operator’s gaze with the gaze detection unit (paragraph [0103]).   	Shimuizu failed to teach the corrosinding authenticated operator authenticated while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen; and the corrosinding destination displayed  includes the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission.

	However, Alameh teaches while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen(Fig. 2, 115 discloses authentication  system 115, 209 terminal, 210 authenticate , and 212-214 discloses log consumptions context [collecting content information] , paragraph [0116], disclose one or more processor mays (102)  then require additional authentication factors beyond the image 202, the depth scan 204, and the amount of thermal energy 207 to authenticate the user 201 at the next authentication cycle, paragraph [0117], discloses the user 201 is  consuming content,   and paragraph [0119], discloses one or more processor (102) of the electronic device 100 can maintain a heroical log of the content 211 consumed by the user 201 has consumed content 211, the duration of the user 201 has consumed the content 211 and the time of content user 201 has consumed content [date and time]   );  and  the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission(paragraph [0089], discloses the direction of user’s gaze in three-dimensional  space .., the gaze detector 125 can further configured to detect a gaze cone correspond to the detected gaze direction .., paragraph [0121], discloses the one or more processor (102) can also maintain a consumption context at step 214, the consumption content can include information such as the location at which the user 201 has consumed the content 211…, and paragraph [0128], discloses content 306 on display 107 .., authorized user 201 had previously consumed ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date to the claimed invention for operation display devices 40 that include operating unit 48 an authentication  unit 52, a gaze detection unit 53 of Shimuizu with a media consumption application of Alameh   log content consumption of Alameh   in order to create a playlist from various devices when one or more sensors of the electronic  device identify an authorized user of the electronic device within an environment of the electronic device (see Alameh paragraph [0041]).

	With respect to claim 9, Shimuizu in view of Alameh teaches elements of claim 8, furthermore, Shimuizu teaches the information transmission method wherein: the content information to the predetermined destination executed by the output unit including information on an attribute of the operator(Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination).   
	With respect to claim  10, Shimuizu teaches non-transitory computer-readable recording medium storing a computer program that causes a processor to execute an  information transmission method comprising: 
	a displaying  a web screen as a content by disply screen of an information disply terminal (Figs. 17-20,    discloses display unit paragraph [0088], discloses display screen of display unit 22 and paragraph [0100], discloses disply unit 49 ..,  the display screen); 
  	detecting  a gaze point position on the display screen by generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (Fig. 31, 53 gaze detection unit, paragraph [0014], discloses a gaze detection unit configured to detect a gaze of an operator who operates the operating unit, paragraph [0088], discloses detect the coordinates position on which the disply screen of the disply unite 22 , paragraph [0100], discloses the touch panel detects the coordinates position on which the disply screen of the display unit 49 is contacted by a touch pen, the operator’s finger or the like to operate the operation  display… and Fig. 21 and paragraph [0178], discloses XY coordinated defined in the operation  panel [generating value]) ) ; 
  	receiving  a permission to collect content information from the operator on condition of payment of reward to the operator(paragraph [0157]  discloses receiving any one of the operations for starting the process, the operation for confirming the input contents [permission to collect content] and paragraph [0235], disclose the operation for confirming the input contents [receiving permission]  );
 	 capturing one or more images of the operator(paragraph [0094], discloses a camera is provided .., image obtain by the camera is analyze to detect the operator’s gaze from the direction of the operator face.. and paragraph [0105], discloses camera provided in the gaze detection unit 28); 
Shimuizu teaches the above elements including  a processor configured to perform personal authentication of the operator (Figs. 2, and 15,  25, Figs. 3, 14, 15, and 31  52 and paragraph [0081] discloses an authentication unit)  based on the one or more images (paragraph [0091], discloses the authentication unite 25 authenticates a user who uses the image processing apparatus 10, the authentication method may be … and paragraph [0102], disclose the authentication unite 52 authentication the operator who uses the operation display devices 40)  and an output unit configured to output, to a predetermined destination, (Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination),  the authentication unit 52 authenticates the operator who uses the operation disply devices 40 (paragraph [0102]) and the gaze detection unit 53 detects the gaze of the operator who operate the operation display device…, which the operator views, by detecting the operator’s gaze with the gaze detection unit (paragraph [0103]).   	Shimuizu failed to teach the corrosinding authenticated operator authenticated while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen; and the corrosinding destination displayed  includes the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission.

	However, Alameh teaches while collecting the content information, the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, or  information displayed at the coordinate of the gaze point position on the display screen that displays the web screen(Fig. 2, 115 discloses authentication  system 115, 209 terminal, 210 authenticate , and 212-214 discloses log consumptions context [collecting content information] , paragraph [0116], disclose one or more processor mays (102)  then require additional authentication factors beyond the image 202, the depth scan 204, and the amount of thermal energy 207 to authenticate the user 201 at the next authentication cycle, paragraph [0117], discloses the user 201 is  consuming content,   and paragraph [0119], discloses one or more processor (102) of the electronic device 100 can maintain a heroical log of the content 211 consumed by the user 201 has consumed content 211, the duration of the user 201 has consumed the content 211 and the time of content user 201 has consumed content [date and time]   );  and  the content information specifying a content displayed on the display screen in association with a result of detection of the gaze point position responsive to the permission(paragraph [0089], discloses the direction of user’s gaze in three-dimensional  space .., the gaze detector 125 can further configured to detect a gaze cone correspond to the detected gaze direction .., paragraph [0121], discloses the one or more processor (102) can also maintain a consumption context at step 214, the consumption content can include information such as the location at which the user 201 has consumed the content 211…, and paragraph [0128], discloses content 306 on display 107 .., authorized user 201 had previously consumed ..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date to the claimed invention for operation display devices 40 that include operating unit 48 an authentication  unit 52, a gaze detection unit 53 of Shimuizu with a media consumption application of Alameh   log content consumption of Alameh   in order to create a playlist from various devices when one or more sensors of the electronic  device identify an authorized user of the electronic device within an environment of the electronic device (see Alameh paragraph [0041]).

	With respect to claim 11, Shimuizu in view of Alameh teaches elements of claim 5, furthermore, Shimuizu teaches the non-transitory computer-readable medium  further comprising:   transmitting information on an attribute of the operator who has performed permission by a second transmitter of the information disply terminal (paragraph [0091], discloses the authentication unit 25 authentication a user who use the image processing.., paragraph [0093], discloses transmitting and receiving the image data to/from  .. and  apparatus paragraph [0102], discloses the authentication unit 52 authenticating  the operator who user the operation disply devices ).
	
	With respect to claim 12, Shimuizu in view of Alameh teaches elements of claim10, furthermore, Shimuizu teaches the non-transitory computer-readable medium  wherein: the content information to the predetermined destination executed by the output unit including information on an attribute of the operator(Fig. 9, discloses destination list, paragraphs [0053]-[0054] and [0070] , discloses the destination operation window is displayed on the display unit , paragraph [0117], discloses transmitting an electronic  mail (Email) attaching the file to the designated destination).   


	With respect to claim 13, Shimuizu in view of Alameh teaches elements of claim 1 , furthermore, Shimuizu teaches the information display terminal  , wherein the camera is further configured to capture images around eyeballs of the operator, wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator (paragraph [0094], discloses a camera is provided , the image obtained by the camera, operator’s gaze direction  of the operator’s face the position of the pupil in the operator’s eye and paragraph [0178], discloses the XY coordinates defined in operation panel.., he longitudinal direction of the operation panel 20 is defined as the X direction…, Y direction ).  

With respect to claim 14, Shimuizu in view of Alameh teaches elements of claim13, furthermore, Shimuizu teaches the information display terminal  wherein the camera is further configured to collect biometric information of the operator for personal authentication(paragraph [0102], discloses authentication by using an ID (identification) card, or fingerprint, etc., [biometrics] ).
	With respect to claim 15, Shimuizu in view of Alameh teaches elements of claim 3 furthermore, Shimuizu teaches the information transmission method  further comprising: capturing images around eyeballs of the operator; and detecting an eye direction of the operator based on the images around eyeballs of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0094], discloses a camera is provided , the image obtained by the camera, operator’s gaze direction  of the operator’s face the position of the pupil in the operator’s eye and paragraph [0178], discloses the XY coordinates defined in operation panel.., he longitudinal direction of the operation panel 20 is defined as the X direction…, Y direction).  

With respect to claim 16, Shimuizu in view of Alameh teaches elements of claim 15, furthermore, Shimuizu teaches the  information transmission method further comprising: collecting biometric information of the operator for personal authentication(paragraph [0102], discloses authentication by using an ID (identification) card, or fingerprint, etc., [biometrics] ).
 

With respect to claim 17, Shimuizu in view of Alameh teaches elements of claim10, furthermore, Shimuizu teaches the non-transitory computer-readable recording medium   the information transmission method further comprising: capturing images around eyeballs of the operator; and detecting an eye direction of the operator based on the images around eyeballs of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0094], discloses a camera is provided , the image obtained by the camera, operator’s gaze direction  of the operator’s face the position of the pupil in the operator’s eye and paragraph [0178], discloses the XY coordinates defined in operation panel.., he longitudinal direction of the operation panel 20 is defined as the X direction…, Y direction).  
 	With respect to claim 18, Shimuizu in view of Alameh teaches elements of claim 6, furthermore, Shimuizu teaches the information display terminal  wherein the camera is further configured to capture images around eyeballs of the operator, wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0094], discloses a camera is provided , the image obtained by the camera, operator’s gaze direction  of the operator’s face the position of the pupil in the operator’s eye).  
.  
With respect to claim 19  Shimuizu in view of Alameh teaches elements of  claim 8 furthermore, Shimuizu teaches  the information transmission method further comprising: capturing images around eyeballs of the operator; and Page 8 of 16Appl. No. 17/263,777 detecting an eye direction of the operator based on the images around eyeballs of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0094], discloses a camera is provided , the image obtained by the camera, operator’s gaze direction  of the operator’s face the position of the pupil in the operator’s eye and paragraph [0178], discloses the XY coordinates defined in operation panel.., he longitudinal direction of the operation panel 20 is defined as the X direction…, Y direction).  
 
With respect to claim 20 , Shimuizu in view of Alameh teaches elements of claim10, furthermore, Shimuizu teaches the non-transitory computer-readable recording medium   the information transmission method further comprising: capturing images around eyeballs of the operator; and detecting an eye direction of the operator based on the images around eyeballs of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0094], discloses a camera is provided , the image obtained by the camera, operator’s gaze direction  of the operator’s face the position of the pupil in the operator’s eye and paragraph [0178], discloses the XY coordinates defined in operation panel.., he longitudinal direction of the operation panel 20 is defined as the X direction…, Y direction).  
.  

With respect to claim 21 , Shimuizu in view of Alameh teaches elements of claim 5, furthermore, Shimuizu teaches the non-transitory computer-readable recording medium  further comprising performing personal authentication of the operator based on facial recognition paragraph [0094], discloses a camera is provided , the image obtained by the camera, operator’s gaze direction  of the operator’s face the position of the pupil in the operator’s eye).  


With respect to claim 22, Shimuizu in view of Alameh teaches elements of claim10, furthermore, Shimuizu teaches the non-transitory computer-readable recording medium further comprising performing personal authentication of the operator based on facial recognition paragraph [0094], discloses a camera is provided , the image obtained by the camera, operator’s gaze direction  of the operator’s face the position of the pupil in the operator’s eye).  
.



The following prior arts applied in the office action 
Shimizu et al (US Pub., 2015/0035747 A1)  disclosed is an operating device including: an operating unit having a plurality of operation buttons; a gaze detection unit configured to detect a gaze of an operator who operates the operating unit;

Alameh et al (US, Pub., No., 2019/0377932 A1) discloses a method in an electronic device includes identifying an authorized user of the electronic device being present within an environment of the electronic device. The method also includes identifying at least one other person also being present within the environment of the electronic device



Response to Arguments
Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 7 June  2022 with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682